Case 4:20-cv-00186-SDJ-CAN Document 32 Filed 03/16/21 Page 1 of 7 PageID #: 444



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

     MOSES KOVALCHUK                             §
                                                 §
     v.                                          §   CIVIL CASE NO. 4:20-CV-186-SDJ
                                                 §
     WILMINGTON SAVINGS FUND                     §
     SOCIETY, FSB, A TRUSTEE OF                  §
     UPLAND MORTGAGE LOAN                        §
     TRUST A                                     §

          MEMORANDUM ADOPTING THE REPORT AND RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the Report and Recommendation of the United

    States Magistrate Judge (“Report”), this matter having been referred to the

    Magistrate Judge pursuant to 28 U.S.C. § 636. On January 25, 2021, the Report of

    the Magistrate Judge, (Dkt. #27), was entered containing proposed findings of fact

    and recommendations that Defendant Wilmington Savings Fund Society, FSB, a

    Trustee of Upland Mortgage Loan Trust A’s Motion for Judgment on the Pleadings,

    (Dkt. #17), be granted. 1 Having assessed the Report and considered Plaintiff Moses

    Kovalchuk’s Objection, (Dkt. #28), and Wilmington’s Response, (Dkt. #31), the Court

    determines that the Magistrate Judge’s Report should be adopted.

                               REPORT AND RECOMMENDATION

           Kovalchuk asserted claims against Wilmington for negligence, violation of

    Section 51.022 of the Texas Property Code, breach of contract, wrongful foreclosure,

    quiet title, and attorney’s fees. In her thorough Report, the Magistrate Judge




1   Defendant will sometimes be referenced herein as “Wilmington.”


                                               -1-
Case 4:20-cv-00186-SDJ-CAN Document 32 Filed 03/16/21 Page 2 of 7 PageID #: 445



 recommended that the Court grant Wilmington’s Motion for Judgment on the

 Pleadings and dismiss Kovalchuk’s claims with prejudice. Kovalchuk does not object

 to any of the substantive legal or factual analyses in the Report supporting the

 Magistrate Judge’s dismissal recommendation. Kovalchuk objects only to the

 recommendation that his request for leave to amend his complaint be denied. The

 Magistrate Judge concluded that Kovalchuk’s request to amend his complaint should be

 denied because Kovalchuk declined to amend his complaint upon removal or the filing

 of the Motion for Judgment on the Pleadings, the deadline to amend has passed, and

 Kovalchuk failed to articulate any particular grounds for amendment. (Dkt. #28 at

 24 n.16). Kovalchuk objects to this conclusion.

             OBJECTION TO REPORT AND RECOMMENDATION

       A party who files timely written objections to a magistrate judge’s report and

 recommendation is entitled to a de novo review of those findings or recommendations

 to which the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P.

 72(b)(2)–(3).

       I.        Rule 16(b)’s “Good Cause” Standard Applies to Kovalchuk’s
                 Amendment Request.

       The only issue presented by Kovalchuk’s Objection is whether he should be

 afforded an opportunity to amend his complaint. (Dkt. #28 at 1, 3). Kovalchuk argues

 that “there is no evidence that Defendant would be prejudiced” by permitting

 amendment, that a continuance could be granted to cure any prejudice, and that his

 response requesting leave if the Court determined dismissal appropriate was filed

 prior to the expiration of the deadline for amending pleadings. (Dkt. #28 at 2).



                                          -2-
Case 4:20-cv-00186-SDJ-CAN Document 32 Filed 03/16/21 Page 3 of 7 PageID #: 446



  In response, Wilmington asserts that: (1) Kovalchuk had ample time to file an

  amended complaint after the Motion for Judgment on the Pleadings was filed; (2)

  Kovalchuk has failed to explain why amendment is important or would cure the

  deficiencies identified by the Magistrate Judge; (3) Wilmington would be prejudiced

  if Kovalchuk were permitted to amend; and (4) a continuance to cure any such

  prejudice would unnecessarily delay trial. (Dkt. #31 at 2–4).

      Federal Rule of Civil Procedure 16(b) governs amendment of pleadings once a

scheduling order has been issued. S&W Enters., L.L.C. v. SouthTrust Bank of Ala., N.A.,

315 F.3d 533, 536 (5th Cir. 2003). “While Federal Rule of Civil Procedure 15(a) provides

that leave to amend shall be ‘freely’ given, Rule 16(b)(4) limits modifications to a

scheduling order to situations where good cause is shown.” United States ex rel. Bias v.

Tangipahoa Par. Sch. Bd., 816 F.3d 315, 328 (5th Cir. 2016). The good cause standard

requires the “party seeking relief to show that the deadlines cannot reasonably be met

despite the diligence of the party needing the extension.” S&W Enters., 315 F.3d at 535

(quoting 6A Charles Alan Wright & Arthur R. Miller, FEDERAL PRACTICE                 AND


PROCEDURE § 1522.1 (2d ed. 1990)). A court considers the following four factors when

determining if good cause has been shown: “(1) the explanation for the failure to [timely

move for leave to amend]; (2) the importance of the [amendment]; (3) potential prejudice

in allowing the [amendment]; and (4) the availability of a continuance to cure such

prejudice.” Bias, 816 F.3d at 328 (alterations in original) (quoting S&W Enters., 315 F.3d

at 536).




                                           -3-
Case 4:20-cv-00186-SDJ-CAN Document 32 Filed 03/16/21 Page 4 of 7 PageID #: 447



        II.    Kovalchuk’s Failure to Submit a Proper Request To Amend His
               Complaint Is Fatal to His Objection, and He Also Fails to Meet the
               Good Cause Standard.

      Kovalchuk’s objection runs headlong into his own litigation decision not to

amend his complaint when he was afforded an express invitation to do so and his

related decision not to file, at any time, a motion for leave to amend. Kovalchuk was

provided an express opportunity to amend his complaint when this case was removed

to federal court. See (Dkt. #6). He elected not to do so. Kovalchuk also elected not to file

an amended complaint in response to Wilmington’s Motion for Judgment on the

Pleadings. And Kovalchuk failed to file a motion for leave to amend before the deadline

to amend pleadings had passed on August 28, 2020. See (Dkt. #12).

      In the body of his response to Wilmington’s motion, Kovalchuk makes a passing

reference to the potential amendment of his complaint as follows, “Plaintiff would

also request leave to amend any other cause of action which the Court determines

should be dismissed.” (Dkt. #22 at 8). It appears Kovalchuk attempts to rely on this

single sentence as a proxy for the submission of a motion for leave to amend. Under

either Rule 16(b), or the more liberal standard of Rule 15(a), “[a] formal motion [for

leave to amend] is not always required, so long as the requesting party has set forth

with particularity the grounds for the amendment and the relief sought.” U.S. ex rel.

Willard v. Humana Health Plan of Tex., Inc., 336 F.3d 375, 387 (5th Cir. 2003).

However, a “bare request in an opposition to a motion to dismiss—without any

indication of the particular grounds on which the amendment is sought,” does not

constitute a motion for leave to amend a complaint. Id. Because Kovalchuk failed to file




                                             -4-
Case 4:20-cv-00186-SDJ-CAN Document 32 Filed 03/16/21 Page 5 of 7 PageID #: 448



a motion for leave to amend his complaint and likewise failed to set forth with

particularity, in any document, the grounds for the amendment, he has not properly

presented his pleading-amendment request to the Court and his objection therefore

fails at the outset.

         Further, even if the Court overlooks Kovalchuk’s failure to properly submit a

  motion for leave to amend, his request is substantively meritless because he does not

  meet the good cause standard. As to the first factor in determining good cause,

  Kovalchuk provides no explanation for his failure to timely seek leave to amend his

  complaint. In his objection to the Report, Kovalchuk only offers the following:

  “Plaintiff attempted to make a timely motion [to amend] and would have but for the

  fact that the Motion for Judgment was not ruled upon by the Court.” See (Dkt. #28).

  But the fact that Wilmington’s motion was pending before the Court presented no

  impediment to Kovalchuk seeking leave to amend his complaint. Kovalchuk’s

  assertions otherwise blink reality.

         The second factor as to the importance of the amendment also weighs against

  Kovalchuk’s request because he provides no explanation as to why the intended

  amendments to his complaint are important. Kovalchuk’s contention that his

  proposed amendments are “important to the scope of this case,” (Dkt. #28), amounts

  to nothing more than a conclusory assertion bereft of any specific information

  describing why the amendments are “important.” Likewise, Kovalchuk does not

  explain “what would be accomplished by further amendment” if the Court permitted




                                          -5-
Case 4:20-cv-00186-SDJ-CAN Document 32 Filed 03/16/21 Page 6 of 7 PageID #: 449



 it. See Molina-Aranda v. Black Magic Enterprises, L.L.C., 983 F.3d 779, 789 (5th Cir.

 2020).

          As to the third factor concerning prejudice, Kovalchuk asserts that allowing

 him to amend will not prejudice Wilmington “at this still relatively early stage” of the

 case. (Dkt. #28). But this case is not in its early stages. Under the Court’s scheduling

 order discovery has ended, the dispositive motion deadline has passed, and trial

 is scheduled      for   May   2021.   Allowing   Kovalchuk    to   amend   now   would

 prejudice Wilmington as it would likely entail additional discovery and motion

 practice when the parties should be preparing for trial.

          Finally, the fourth factor, which concerns the availability of a continuance to

 cure any prejudice, is also unfavorable to Kovalchuk. If the Court permits

 Kovalchuk to amend his complaint it will also have to allow Wilmington discovery

 related to any such amendments, thereby unnecessarily delaying trial in this case.

 Under the circumstances, the fourth factor weighs against Kovalchuk’s request to

 amend his pleadings.

          In sum, all four “good cause” factors weigh against Kovalchuk’s requested

 amendment. For this additional reason, his objection is overruled.

                                       CONCLUSION

          Having considered Plaintiff’s Objection, (Dkt. #28), and Defendant’s Response,

 (Dkt. #31), the Court adopts the Magistrate Judge’s Report and Recommendation,

 (Dkt. #27), as the findings and conclusions of the Court.




                                            -6-
Case 4:20-cv-00186-SDJ-CAN Document 32 Filed 03/16/21 Page 7 of 7 PageID #: 450
       .

       It is therefore ORDERED that Defendant Wilmington Savings Fund Society,

 FSB, a Trustee of Upland Mortgage Loan Trust A’s Motion for Judgment on the

 Pleadings, (Dkt. #17), is GRANTED. Plaintiff’s claims are DISMISSED WITH

 PREJUDICE.

       All relief not previously granted is DENIED.

       The Clerk is directed to CLOSE this civil action.

           So ORDERED and SIGNED this 16th day of March, 2021.




                                                      ____________________________________
                                                      SEAN D. JORDAN
                                                      UNITED STATES DISTRICT JUDGE




                                         -7-
